MA Managed Futures Fund, LP SUBSCRIPTION AGREEMENT Any person considering subscribing for limited partnership interests (“Interests”) in MA Managed Futures Fund, LP (the “Fund”) should carefully read and review a current copy of the Fund’s prospectus (the “Prospectus”). The Prospectus should be accompanied by the most recent monthly report of the Fund. The date printed on the front of the Prospectus can be no later than 9 months old. If the date is more than 9 months old, new materials are available and must be utilized. 1. Check box in Section 1 if this is an addition to an existing account and list Limited Partner #. 2. Enter the name and address [ no P.O. boxes] of the investor and (if applicable) joint investor in Sections 2 and 3. For UGMA/UTMA (Minor), enter the Minor’s name, followed by “Minor,” and address (no P.O. boxes) in Sections 2 and 3, and enter the custodian name in Section 6. For trusts, enter the trustee(s) name(s) and the trustee(s) address in Section 2 and the trust name in Section3. For corporations, partnerships, and estates, enter the officer or contact person and the entity address in Section 2 and the entity name in Section 3- investors who are not individuals may be required to furnish a copy organizing or other documents evidencing the authority of such entity to invest in the Fund. For example, trusts may be required to furnish a copy of each trust agreement, corporations must furnish a corporate resolution or by laws. 3. If the mailing address is different from the residence address, please fill in Section 4. 4. Enter the custodian’s name and address in Section 6 if applicable. 5. Check the appropriate boxes for Class A, Class C or Class I under Section 7. 6. Enter the total dollar amount and Class of Interests being invested in Section 8. 7. Enter the investor’s brokerage account number in Section 9 if applicable. 8. Enter the Social Security Number OR Taxpayer ID Number, as applicable, in Section 10 and check the appropriate box to indicate ownership type. For IRA accounts, the Taxpayer ID Number of the custodian should be entered, as well as the Social Security Number of the investor. For foreign investors, enter Passport Number in Social Security Number field and Country of Citizenship in Taxpayer ID field. Please submit a copy of your government identification with your completed subscription documents. 9. The investor must sign and date Section 13. If it is a joint account, both investors must sign. In certain cases, the custodian’s signature, as well as the investor’s signature, is required. The name of the broker-dealer firm, registered representative name, registered representative number, address, and phone number must be entered on the bottom of the page. The registered representative and the principal must sign Section 14. Please fill in the enclosed Suitability Requirements form. The investor should return this Subscription Agreement, Suitability Requirements form, and payment ot his or her broker’s office address. Subscription Agreements, Suitability Requirements form, payment, and any other required documents should be sent by the broker-dealer to either: 1) The administration or fund administration office of the selling firm, if firm procedures require, or 2) To the custodial firm if one is required (the General Partner recommends sending documents early in the month so that they reach it before month end), or 3) To MA Capital Management, LLC c/o MA Managed Futures Fund, LP, 4oulevard, Suite 600, Palm Beach Gardens, FL 33410. Payments made by check must be received AT LEAST FIVE BUSINESS DAYS prior to the last business day of the month. Please make checks payable to “MA Managed Futures Fund, LP Escrow Account.” If investors and/or broker-dealers have specific questions about the subscription process, please call the General Partner at (561) 623-5310. C-1 MA Managed Futures Fund, LP SUBSCRIPTION AGREEMENT IMPORTANT: READ PAGE C-1 BEFORE SIGNINGIs this an addition to an existing account? Limited Partner Limited Partner #
